FEW, C.J.,
concurring.
I join in the majority opinion except for one sentence: “We find the State did not present evidence to prove the requisite mental state for aiding and abetting.” For two reasons, I would not make that statement. First, the statement is unnecessary to the resolution of the appeal, and is therefore dicta, because we found the State presented no evidence that Lewis knew or had reason to know Hepburn had abused or neglected the victim in time to save the child’s life. Thus, there is no evidence that Lewis committed any act to aid or *358abet Hepburn with homicide. Second, the State will almost never have direct evidence of a defendant’s mental state. Therefore, the law expects that the State will rely on circumstantial evidence to meet its burden of proof on this issue. “[I]ntent is seldom susceptible to proof by direct evidence and must ordinarily be proven by circumstantial evidence, that is, by facts and circumstances from which intent may be inferred. Circumstantial evidence alone is often sufficient to show criminal intent because the element of intent, being a state of mind or mental purpose, is usually incapable of direct proof.” State v. Cherry, 348 S.C. 281, 288, 559 S.E.2d 297, 300 (Ct.App.2001) (Goolsby, J., concurring) (internal citations and quotations omitted), aff'd but criticized, 361 S.C. 588, 606 S.E.2d 475 (2004). In this case, there is ample circumstantial evidence that would require the trial court to deny a directed verdict as to Lewis’s mental state if the State had proven Lewis acted to aid or abet.